DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/19 has cited foreign documents WO 20050042309 and JP 2005001503, however neither of these documents have been considered by Examiner as WO 20050042309 seems to be a typographical error (applicant submitted document "WO 2005004309" instead) and foreign document JP 2005001503 was not submitted by applicant.  Also foreign document "JP 2005354821" was submitted by applicant on 11/18/19 but was not cited in the IDS.  
For the IDS of 2/28/22, the cited foreign document CN 202737699 has not been considered by Examiner as this document was not properly submitted by applicant, as it seems that the English language Abstract that was submitted was for foreign document "CN 202737699" but was incorrectly attached to the original foreign language document "CN 202737669" (please see image below).

    PNG
    media_image1.png
    1199
    731
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beer (US Patent Application Pub. No.: US 2008/0042498 A1).
For claim 30, Beer discloses the claimed invention comprising: at least one electrical machine (see figure 1), a rotor (reference numeral 8, figure 3) configured to be rotated about an axis of rotation that defines an axial direction of the electrical machine (figure 3), a stator (reference numeral 3) including stator windings (reference numeral 5.1, see figure 1), a coolant distributor chamber (reference numeral 12, near reference numeral 18, see figure 1), and a coolant collector chamber (reference numeral 12, near reference numeral 13, see figure 1) arranged at an axial distance to said coolant distributor chamber (see figure 1), wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by at least one cooling duct .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 15, 19-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Patent Application Pub. No.: US 2008/0042498 A1) in view of LeFlem et al. (US Patent No.: 6856053).
For claim 1, Beer discloses the claimed invention comprising: a rotor (reference numeral 8, figure 3), which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine (figure 3), a stator (reference numeral 3), which has stator windings (reference numeral 5.1, see figure 1), a coolant distributor chamber (reference numeral 12, near reference numeral 18, see figure 1), and a coolant collector 
LeFlem et al. disclose at least one of the coolant distributor chamber and the coolant collector chamber (reference numerals 38, 40) surrounding, in a U-shaped or C-shaped manner, a first or second end section of the at least one stator winding (reference numeral 34, see figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the U-shaped or C-shaped manner as disclosed by LeFlem et al. for the at least one of the coolant distributor chamber and the coolant collector chamber of Beer for predictably providing desirable configuration for facilitating the cooling function of the device.  

For claim 3, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) including a hollow space (figure 1), which is at least partially provided in the plastic compound (reference numerals 2.1, 2.2, see figure 1).  
For claim 4, Beer discloses the stator (reference numeral 3) having stator teeth (in between slots 6, see figure 3), which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction of the rotor (see figure 3), and which support the stator windings (reference numeral 5.1, figure 1), wherein the plastic compound (reference numerals 2, 9) comprising the at least one cooling duct (reference numeral 10, figure 3) and comprising the at least one of the stator windings is arranged in a space (see figures 1, 3), which is embodied between two stator teeth (figure 3), which are adjacent in the circumferential direction (see figure 3).  
For claim 5, Beer discloses at least one of at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) includes a space (see figure 1), and the plastic compound (reference numerals 2.1, 2.2) protrudes axially from the space (see figure 1).  
For claim 6, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) including a ring-shape cross 
For claim 7, Beer discloses the plastic compound (reference numerals 2, 9) at least partially limits at least one of: the coolant distributor chamber, and the coolant collector chamber (reference numeral 12, see figure 1).  
For claim 8, Beer discloses at least one of the coolant distributor chamber, and the coolant collector chamber (reference numeral 12) being arranged radially on an outside or an inside of the first or second second end sections of at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 9, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) at least one of: including an axial extension of at least one of the stator windings, or are in each case arranged in an axial extension of at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 10, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) connecting axially to the at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 11, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) connecting radially on the outside or radially on the inside as well as axially on an end side to the at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 12, Beer discloses the coolant distributor chamber and the coolant collector chamber (reference numeral 12) surrounding the first or second axial end section of the at least one of the stator windings (reference numeral 5.1, see figure 1).  

For claim 15, Beer in view of LeFlem et al. disclose the claimed invention except for the electrically insulating plastic including at least one of a thermoset a thermoplastic.  Using thermosetting material is a known skill in the art as exhibited by LeFlem et al. (see column 5, lines 43-48), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermosetting material as disclosed by LeFlem et al. for the electrically insulating plastic of Beer in view of LeFlem et al. for predictably providing desirable configuration for facilitating the insulating characteristic of the device.  
For claim 19, Beer discloses the plastic compound being one piece (reference numerals 2, 9, see figures 1-3).  
For claim 20, Beer discloses the stator comprising a stator body (reference numeral 3, figure 1), the plastic compound (reference numerals 2, 9) of the electrically insulating plastic is arranged on an outer circumferential side of the stator body (reference numeral 3) and includes an outer coating on this outer circumferential side (see figure 1).  
For claim 21, Beer discloses the plastic compound (reference numerals 2, 9) at least partially surrounding at least one winding section of the at least one of stator windings (reference numeral 5.1, see figure 1), which protrudes axially from the space 
For claim 22, Beer discloses the coolant distributor chamber (reference numeral 12, near numeral 18) communicating fluidically with the coolant collector chamber (reference numeral 12, near numeral 13) by a plurality of coolant ducts (reference numeral 10, see figures 1, 3).  
For claim 23, Beer discloses the plurality of cooling ducts (reference numeral 10) extending spaced apart from one another along the axial direction (figures 1, 3).  
For claim 24, Beer discloses the cooling ducts (reference numeral 10) being arranged at a distance from one another along a circumferential direction of the stator (see figures 1, 3).  
For claim 25, Beer discloses at least one of the coolant distributor chamber and coolant collector chamber (reference numeral 12) being arranged in an axial extension of the stator body or stator (reference numeral 3) adjacent thereto and does not protrude beyond the stator body or stator along a radial direction thereof (see figure 1).  
For claim 28, Beer discloses the plastic compound (reference numerals 2, 9) at least partially surrounding at least one of the stator windings (reference numeral 5.1, figures 1-3), which protrudes axially from the space (figure 1), and thereby partially limits at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12, figure 1), so that the at least one of the stator windings .  

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. as applied to claim 1 above, and further in view of Davey et al. (WIPO Document No.: WO 2017/070034 A1).
For claim 13, Beer in view of LeFlem et al. disclose the claimed invention except for the stator being arranged along the axial direction between a first and a second bearing shield, which are located opposite one another, wherein at least one of: a portion of the coolant distributor chamber is arranged in the first bearing shield, and a portion of the coolant collector chamber is arranged in the second bearing shield.  Davey et al. disclose the stator (reference numeral 12) being arranged along the axial direction between a first and a second bearing shield (reference numerals 18A, 18B, see figures 1, 2), which are located opposite one another, wherein at least one of: a portion of the coolant distributor chamber is arranged in the first bearing shield (reference numerals 54A, 84A, figure 2), and a portion of the coolant collector chamber is arranged in the second bearing shield (reference numerals 54B, 84B, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second bearing shield with portions of the coolant distributor chamber and the coolant collector chamber partially arranged in the bearing shield as disclosed by Davey et al. for the coolant distributor chamber and the coolant collector chamber of Beer in view of LeFlem et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  
.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. as applied to claim 1 above, and further in view of Gering et al. (US Patent No.: 3457439).
For claim 16, Beer in view of LeFlem et al. disclose the claimed invention except for the at least one cooling duct including a tube body, which surrounds a tube body internal space, wherein at least one separating element, which divides the tube body internal space into at least two partial cooling ducts, which are fluidically separated from one another, is molded on the tube body.  Having a tube body for the cooling design with separation for the tube body is a known skill as exhibited by Gering et al. (reference numeral 12, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube body and separation element as disclosed by Gering et al. for the cooling duct of Beer in view of LeFlem et al. for predictably providing desirable materials for facilitating the insulation of the device.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. as applied to claim 1 above, and further in view of Arlaban Gabeiras et al. (US Patent Application Pub. No.: US 2014/0346778 A1).
For claim 17, Beer in view of LeFlem et al. disclose the claimed invention except for a tube body that includes a flat tube comprising two broad sides and two narrow sides.  Arlaban Gabeiras et al. disclose a flat tube with broad and narrow sides (reference numeral 12, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flat tube as disclosed by Arlaban Gabeiras et al. for the tube body of Beer in view of LeFlem et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. as applied to claim 1 above, and further in view of Maeurer et al. (WIPO Document No.: WO 2005/004309 A1).
For claim 26, Beer in view of LeFlem et al. disclose the claimed invention except for the stator including a stator body, and at least one stator winding being electrically insulated from the coolant and from the stator body at least in the area inside the respective space during operation of the electrical machine.  Maeurer et al. disclose the stator including a stator body (reference numeral 1, figure 1), and at least one stator winding (reference numeral 4) being electrically insulated from the coolant and from the stator body at least in the area inside the respective space during operation of the 
For claim 27, Beer discloses the stator including stator teeth (between slots 6, figures 2, 3), and the stator teeth and the stator body including electrical insulation limiting a space formed by at least one of the plastic compound (reference numerals 2, 9) and the electrical insulation (see figures 1-3).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. as applied to claim 1 above, and further in view of Miyamoto et al. (US Patent Application Pub. No.: US 2012/0091838 A1).
For claim 29, Beer in view of LeFlem et al. disclose the claimed invention except for the stator windings being part of a distributed winding.  Having distributed windings is a known skill as disclosed by Miyamoto et al. (see paragraph [0050]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distributed winding as disclosed by Miyamoto et al. for the stator windings of Beer in view of LeFlem et al. for predictably providing desirable configuration for facilitating the operational functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator cooling: US 7538457 B2 (Holmes; Alan G. et al.), US 4396847 A (Weghaupt; Erich et al.), US 3249775 A (MARCEL BAYLAC), JP 2005354821 A (IWAI, AKINOBU et al.), JP 2002335648 A (LE, FLEM GRAHAM et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX W MOK/Primary Examiner, Art Unit 2834